Citation Nr: 0528900	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-16 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a kidney disorder.  

3.  Entitlement to an increased rating for generalized 
anxiety disorder manifested by psychosomatic complaints and 
depression (anxiety herein), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1994 and November 1996 decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
located in New York, New York.  The June 1994 RO decision 
denied a claim for an increased rating for service-connected 
for the veteran's service-connected anxiety, rated as 30 
percent disabling, and the RO found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for a back disorder.  The November 1996 RO 
decision found that no new and material evidence had been 
submitted to reopen a claim of service connection for a 
kidney disorder.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of her claims.  

2.  An unappealed RO decision of February 1946 denied an 
original claim of service connection for a back disorder 
diagnosed as sciatica and myositis.  

3.  An unappealed RO decision of October 1949 denied an 
original claim of service connection for nephroptosis, right 
kidney.  

4.  An unappealed RO decision of December 1979 found that no 
new and material evidence had been submitted to reopen claim 
of service connection for back and kidney disorders.  

5.  Evidence submitted since the unappealed December 1979 RO 
decision is duplicative or redundant, was previously 
submitted to the RO, does not bear directly and substantially 
as to service connection for either back or kidney disorders, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims of service 
connection for back and kidney disorders.  

6.  The veteran's service-connected generalized anxiety 
disorder is manifested by a documented clinical history of 
psychosomatic (or exaggerated) complaints not adequately 
supported by associated pathology, with occasional depression 
and anxiety and complaints of chronic sleep impairment, with 
no impairment of memory, judgement, or abstract thinking, 
resulting in no more than some definite social and industrial 
impairment, if any.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1979 RO decision, 
that no new and material evidence had been received to reopen 
a claim of service connection for a back disorder, is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5013, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160, and 20.1103 (2005).  

2.  Evidence submitted since the December 1979 RO decision, 
that no new and material evidence had been received to reopen 
a claim of service connection for a kidney disorder, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5013, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160, and 20.1103 (2005).  

3.  The criteria for an evaluation in excess of 30 percent 
for service-connected generalized anxiety disorder manifested 
by psychosomatic complaints and depression are not met.  38 
U.S.C.A. §§ 1155, 5207 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.132 Diagnostic Code 9400 (1995); 38 C.F.R. §§ 4.1, 4.7, 
4.130 Diagnostic Code 9400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an evaluation in excess of 30 percent for 
service-connected general anxiety disorder, and petitions to 
reopen claims of service connection for back and kidney 
disorder; the evidence that would be necessary to 
substantiate each of these claims on appeal; and whether each 
claim on appeal has been fully developed in accordance with 
the VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claims and petitions to reopen claims were 
received at the RO in May and July 1993, and denied in RO 
decisions of June 1994, September 1995 and November 1996, 
respectively.  These actions were prior to the enactment of 
VCAA in November 2000.  The RO provided notice of VCAA in 
January 2005, after the above identified RO decisions to deny 
the benefits sought on appeal, but prior to the 
readjudication of the claims in March 2005, and issuance of a 
supplemental statement of the case (SSOC).  Any defect with 
respect to the timing of the VCAA notice, as to the claims 
and petitions to reopen claims on appeal, was harmless error 
for the reasons specified below.  

While VCAA notice was not, and could not have been given 
prior to the first AOJ adjudication of the claims on appeal, 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claims on appeal were readjudicated 
in the March 2005 SSOC provided to the veteran.  The veteran 
has also been provided with every opportunity to submit 
evidence and argument in support of her claim and petitions 
to reopen claims on appeal.  The veteran has not submitted or 
alluded to the existence of any other information which has 
not been obtained, and has submitted duplicate copies of 
evidence already of record and considered.  
The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
her claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to both the claim 
and the petitions to reopen claims on appeal, the Board 
concludes that to decide this appeal would not be prejudicial 
to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  VA and private treatment 
records have been obtained.  Additionally, the RO afforded 
the veteran with VA examinations in June 1994, June 1995, May 
1996, and February 2005.  

The record also indicates that the veteran was provided with 
a copy of the June 1994, September 1995 and November 1996, RO 
rating decisions setting forth the general requirements of 
applicable law pertaining to evidence to support each of the 
claims on appeal.  The general advisement was reiterated in 
the Statements of the Case (SOC's) dated in October 1995 and 
June 1999, and SSOC's dated in March 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO, the nature of this case, and the fact 
that the veteran has pointed to no other pertinent evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review as to the claims for increased 
ratings.  

New and Material Evidence  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2005).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (Effective prior to August 29, 2001).   

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
was changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's petitions 
to reopen claims were received or filed prior to August 2001, 
the new criteria do not apply to her petitions to reopen 
claims.  

Back Disorder

A February 1946 RO decision denied the veteran's original 
claim of service connection for a back disorder, to include 
sciatica and myositis.  Notice of this RO decision was issued 
to the veteran at her last known address of record by letter 
issued in February 1946.  The veteran expressed no timely 
disagreement.  

Years later, and most recently, a December 1979 RO decision 
denied the veteran's petition to reopen a claim of service 
connection for a back disorder, to include sciatica and 
myositis, finding that no new and material evidence had been 
presented to reopen the claim.  Notice of this RO decision 
was issued to the veteran at her last known address of record 
by letter issued in December 1979.  The veteran expressed no 
timely disagreement.  

The December 1979 RO decision became final when no notice of 
disagreement was received within one year of the December 10, 
1979 notice of RO decision (with subsequent timely 
substantive appeal, after issuance of a SOC).  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.200 and 20.302(b);  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The RO's December 1979 decision is not subject to revision on 
the same factual basis and is final as a matter of VA law.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  However, the 
previously denied claim may be reopened and reconsidered, but 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The Board presently determines whether such new and material 
evidence has been submitted under VA law.  The Board notes 
that notwithstanding the RO's apparent refusal to reopen the 
claim on appeal, the Board has a legal duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen these claims regardless of the RO's action.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Marsh v. West, 11 Vet. App. 468 (1998) (Board has the 
jurisdiction-indeed, the obligation-to assess its 
jurisdiction) and Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(Board cannot ignore "threshold" issue of new and material 
evidence).  

The evidence of record at the time of the December 1979 RO 
decision included the veteran's service medical records, 
post-service VA and private medical records and the veteran's 
statements regarding chronic low back pain following an 
inservice back injury.  

Service medical records show treatment for low back pain from 
December 1944, variously diagnosed as acute inflammatory 
myositis, fibrositis of the dorsal and lumbar muscles, and 
congenital lumbarization of the first sacral joint.  X-ray 
studies from April and July 1945 were negative for any 
pathology.  Treatment records of June and August 1945 show 
that the veteran denied any history of a back injury.  A June 
1945 record indicated that the veteran first experienced a 
"stiff neck" and lower back pain while "sitting at [her] 
desk at work."  A diagnosis of anxiety neurosis was given 
when a cause could not be found for her continued complaints.  
See psychiatric opinion of August 1949.  No objective 
abnormalities were found on VA examination of the spine in 
August 1949.  X-ray studies were gain negative.  

Additional evidence of record at the time of the December 
1979 RO decision included post-service medical evidence 
showing treatment for the veteran's service-connected anxiety 
disorder manifested by psychosomatic complaints.  See VA 
psychiatric statement, F.D.K., M.D., December 22, 1950.  
Other medical evidence demonstrated some additional low back 
disorders of unclassified etiology, including low back pain 
with paravertebral muscular spasm (J.E.O., D.C., November 16, 
1978), and pain with major subluxations of the spine (L.F.O., 
D.C., October 20, 1978).  

Since the time of the final December 1979 RO decision, the VA 
RO has received copies of additional private and VA treatment 
records and examination reports, dated from 1978 to 2005, 
including a May 1996 medical nexus statement of a VA 
physician.  

This recently received medical evidence shows pertinent 
diagnoses now to include osteoporosis of the spine, made in 
March 1983 and January 1984 (H.L., M.D., S.R., M.D.).  The 
veteran was found to have curvature of the lumbar spine with 
degenerative disc disease of the cervical spine in April 1993 
(J.B., M.D., undated), and lumbar degenerative disc disease 
was also noted on VA examination in May 1996.  In a September 
1993 private statement, Dr J.B. notes that the veteran's 
physical and structural architecture of the spine is, 
"significantly altered and could easily explain the 
symptomatic sequelae that she has suffered with for many 
years."  However, no examiner presently or prior to the 
veteran's initial claims has associated any current diagnosis 
of the spine with the veteran's prior military service.  

On VA examination in May 1996, the veteran reported a history 
of a lifting-type low back injury while in service, in 1944, 
with chronic back pain ever since.  The VA examiner opined, 
based upon a review of the documented clinical history of 
record, that he was unable to substantiate any causal 
connection between the reported in-service low back injury 
and any current back disorder of the veteran.  

The veteran has submitted, including at the time of her 
August 2005 Travel Board hearing, duplicate copies of private 
medial records dated December 22, 1950 (F.D.K., M.D.), 
October 20, 1978 (L.F.O., M.D.), November 6 and 10, 1978 
(H.E.O., M.D., J.L.M., M.D.), a copy of the veteran's April 
11, 1979 statement, as well as numerous duplicate copies of 
private treatment records dated from October 2000 to 
September 2004.  These duplicate records clearly do not 
represent new and material evidence.  Morton v. Principi, 3 
Vet. App. 508 (1992).   

The veteran's statements, sworn testimony of March 1996 and 
August 2005, as well as the VA and private medical records 
regarding ongoing treatment for spinal disorders without any 
nexus evidence to her prior service, do not suffice to reopen 
the claim on appeal.  As noted above, no medical evidence of 
record associates any current back disorder with the 
veteran's prior service.  In particular, the September 1993 
medical statement of Dr J.B. only notes that the veteran's 
physical and structural architecture of the spine is of such 
abnormality as to explain her clinical history.  The salient 
point is that this evidence essentially reiterates what was 
of record in 1979.  

The veteran's statements and testimony are merely duplicative 
of her prior statements, repeating that which was already 
considered and of record at the time of the December 1979 
decision, as well as by prior RO decisions.  Her continued 
statements of general entitlement constitutes duplicative 
evidence, and clearly does not represent new and material 
evidence to reopen a previously denied claim.  Morton v. 
Principi, 3 Vet. App. 508 (1992).  In particular, in the 
context of analyzing a petition to reopen a previously denied 
claim, reiteration of a previously rejected factual account 
is not "new" evidence.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993).

The above evidence is not new and material sufficient to 
reopen the claim.  The above evidence was previously before 
the RO in December 1979, or does not bear directly and 
substantially upon the claim, or is neither cumulative nor 
redundant.  None of the evidence of record, by itself or in 
conjunction with all of the evidence, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that new and material evidence has not been submitted, 
and the claim of service connection for a back disorder is 
not reopened.  


Kidney Disorder

An October 1949 RO decision denied the veteran's original 
claim of service connection for a kidney disorder, diagnosed 
as nephroptosis, right kidney.  Notice of this RO decision 
was issued to the veteran at her last known address of record 
by letter issued on November 9, 1949, and reissued on 
November 3, 1950.  The veteran expressed no timely 
disagreement.  

A December 1979 RO decision denied the veteran's petition to 
reopen a claim of service connection for a kidney disorder, 
finding that no new and material evidence had been presented 
to reopen the claim.  Notice of this RO decision was issued 
to the veteran at her last known address of record by letter 
issued in December 1979.  The veteran expressed no timely 
disagreement.  

The December 1979 RO decision became final when no notice of 
disagreement was received within one year of the December 10, 
1979 notice of RO decision (with subsequent timely 
substantive appeal, after issuance of a SOC).  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.200 and 20.302(b);  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The RO's December 1979 decision is not subject to revision on 
the same factual basis and is final as a matter of VA law.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  However, the 
previously denied claim may be reopened and reconsidered, but 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The Board presently determines whether such new and material 
evidence has been submitted under VA law.  The Board notes 
that notwithstanding the RO's apparent refusal to reopen the 
claim on appeal, the Board has a legal duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen these claims regardless of the RO's action.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Marsh v. West, 11 Vet. App. 468 (1998) (Board has the 
jurisdiction-indeed, the obligation-to assess its 
jurisdiction) and Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(Board cannot ignore "threshold" issue of new and material 
evidence).  

The evidence of record at the time of the December 1979 RO 
decision included the veteran's service medical records, 
post-service VA and private medical records and the veteran's 
statements regarding chronic right side pain since service.  

Service medical records show complaints of back and right 
side complaints which were assessed as primarily 
psychosomatic manifestations of an anxiety disorder, for 
which service connection was later established in October 
1949.  See VA psychiatric statement, F.D.K., M.D., December 
22, 1950.  

Medical evidence of record at the time of the December 1979 
RO decision revealed that the veteran had a congenital 
abnormality of the right kidney-a ptosis, or malpositioned 
kidney hanging lower than desirable.  See VA examination 
report, June 1949, and a private hospital record, dated 
September 1949 (exact source unidentified).  

Since December 1979, the VA RO has received copies of 
additional private and VA treatment records and examination 
reports, dated from 1978 to 2005, which are pertinent only 
for a May 18, 2001 private treatment record of P.L., M.D.  
The record indicates that the veteran had normal bilateral 
renal activity on examination and testing.  The remaining 
evidence of record is entirely negative for any current 
kidney complaint.  

No medical evidence of record shows any current kidney 
disorder, other than congenital abnormality-a ptosis-of the 
right kidney.  

The veteran's statements, sworn testimony of March 1996 and 
August 2005, as well as VA and private medical records 
regarding other disorders, do not reopen the claim on appeal.  
The veteran repeats what was already considered and of record 
at the time of the December 1979 decision, as well as prior 
RO decisions.  Her continued statements of general 
entitlement constitutes duplicative evidence, and clearly 
does not represent new and material evidence to reopen a 
previously denied claim.  Morton and Reonal, supra
.  
It is well-established VA law that in the absence of any 
competent evidence of a current disability, there is no basis 
to find entitlement to service connection.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (Table)].  Because no new and material 
evidence has been received which indicates the presence of 
other disorders which, if competent by a competent source and 
presumed credible, would indicate the existence of other 
disorders, the petition to reopen a claim of service 
connection for a kidney disorder is denied.  



Evaluation of Psychiatric Disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

The criteria for rating the veteran's generalized anxiety 
disorder was amended, effective November 7, 1996, during the 
pendency of the veteran's claim on appeal, which was received 
at the RO in September 1993.  Under the criteria in effect 
prior to November 7, 1996, an anxiety disorder, such as the 
veteran's, is assigned a 30 percent rating for a showing of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is assigned for considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is assigned for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent schedular evaluation is assigned when attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, with disturbed thought or 
behavioral processes association with most all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behaviors; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400.  

Additionally, the former Diagnostic Code 9400 further 
provided that social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, but 
was of value only in substantiating the degree of a 
disability based on all of the findings.  

Under the revised criteria, the veteran's psychiatric 
disability is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under Diagnostic Code 9411 (effective from 
November 7, 1996), VA's Schedule for Rating Disabilities 
provides for a 30 percent rating where PTSD is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care 
and normal conversation), due to symptoms such as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and, mild memory loss (such 
as forgetting names, directions and recent events).  
38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned under Diagnostic Code 
9411 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Global Assessment of Functioning (GAF) scores ranging between 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In 
Carpenter, it was noted that the GAF designation is based on 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV.  ld.  

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  GAF scores 
ranging from 41 to 50 are defined as indicating serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The objective medical evidence of record, dated from 1992 to 
the present, demonstrates that symptoms of the veteran's 
anxiety disorder fall far short of the criteria for an 
evaluation in excess of 30 percent under either the former or 
revised Schedule for Rating Disabilities.  Specifically, two 
VA psychiatric examination reports are of record, dated in 
June 1995 and February 2005, and both reports demonstrate 
that the veteran's service-connected anxiety disorder does 
not include any impairment of affect or speech, the veteran 
denies any panic attacks, and she has no difficulty in 
understanding complex commands.  While the veteran reported 
memory loss at her August 2005 Travel Board hearing, no 
impairment of short- or long-term memory was clinically noted 
on repeated VA examination.  The veteran was 83 years old at 
the time of her Travel Board hearing. 

The two VA examination reports also demonstrate no impaired 
judgment, no impaired abstract thinking, and no disturbances 
of motivation or mood other than some depression and 
complaints of back pain.  The veteran denies any suicidal or 
homicidal ideation, intent, or plan, and she denies and 
hallucinations or delusions.  The veteran's complaints were 
anxiety and sleep impairment.  However, VA treatment records 
show only very occasional treatment for complaints of sleep 
impairment in the past few years.  

The above identified clinical findings do not warrant an 
evaluation in excess of 30 percent under either the former or 
revised criteria for a generalized anxiety disorder at 
Diagnostic Code 9400.  With no impairment of affect, speech, 
no panic attacks or difficulty in understanding complex 
commands, no clinically demonstrated impairment of short- or 
long-term memory, no impaired judgment, no impaired abstract 
thinking, and no disturbances of motivation, the claim must 
fail under the revised criteria.  

The Board has reviewed the veteran's entire claims file, 
including service medical records and her well-documented 
post service clinical history.  VA treatment records of 1992 
to the present show little, if any, psychotherapy, and no 
psychiatric hospitalizations.  

The criteria for more than a 30 percent rating, representing 
definite social and industrial impairment under the former 
criteria, are clearly not met.  The veteran is clinically and 
repeatedly shown to have an ability to establish and maintain 
effective social relationships, including relationships with 
her two sons, grandchildren, friends and church members.  She 
is a long-term volunteer at a local church, and she reported 
an, "ongoing and active social life" on VA examination in 
February 2005.  As an 83 year old veteran on VA examination 
in February 2005, she reported that she has been actively 
involved in community work for many years, running a local 
program for veterans for the past twenty years.  The veteran 
lives alone, but is able to drive, shop and perform various 
chores independently.  She has two adult sons and several 
grandchildren with whom she regularly visits.  

The veteran is regularly seen for complaints of back pain, 
for which current diagnoses include osteoporosis and 
degenerative disc disease of the cervical spine, as noted in 
a prior section of this Board decision.  GAF scores were 60 
on VA examination in June 1995 and 59, on VA examination in 
February 2005, at which time a range was 58 to 61 in the last 
year.  Given the limited psychiatric findings on repeated VA 
examination, the GAF scores do not support an evaluation 
greater than the current 30 percent rating for the veteran's 
anxiety.  

The Board has considered the veteran's argument that because 
of her gender, and because of gender-bases assumptions 
predominant in the 1940's and 1950's, the U.S. Army was too 
fast to characterize her complaints of back and right side 
(kidney) pain as being psychosomatic and a mere symptom of an 
anxiety disorder.  See service medical records noted herein 
above and RO rating decision of October 1949.  W

However, it is well-established that  laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Moreover, the law provides that that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant aspect of the condition.  See 38 C.F.R. § 4.126(d).  
There is no provision for separate evaluations and 4.126(d) 
specifically references 38 C.F.R. § 4.14., which prohibits the 
pyramiding of disability evaluations.  

Accordingly, to the extent the veteran may appear to argue 
that her complaints of back and right side pain represent 
separate clinical disabilities, not only is the veteran not 
medically qualified to make such a medical assertion, but the 
VA's Schedule for Rating Disabilities would prohibit separate 
compensable ratings for both an anxiety disorder manifested by 
complaints of back and right side pain, and additional 
compensation for any such disability of the back and right 
side.  38 C.F.R. §§ 4.14 and 4.126(d); see also Savage v. 
Gober, 10 Vet. App. 488, 496 (1997) (While the veteran is 
competent to provide evidence of observable symptoms, she is 
not competent to attribute any symptom to a given cause or 
diagnosis).  

The medical evidence of record is of greater probative value 
in deciding this claim on appeal than the veteran's lay 
assertions of past and present clinical etiology and 
pathology.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  That is, under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  In the instant case on appeal, there is no 
such approximate balance of evidence-the evidence of record 
weighs against the claim for an increased rating.  Thus, the 
claim for an evaluation in excess of 30 percent for service-
connected generalized anxiety disorder manifested by 
psychosomatic complaints and depression, is denied.  

The record clearly indicates that the veteran valuable 
service to the nation.  While the Board therefore expresses 
its appreciation for her service, VA is bound by the 
applicable law as discussed above and must regretfully deny 
the claim.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).



ORDER

The petition to reopen the claim of service connection for a 
back disorder is denied.  

The petition to reopen the claim of service connection for a 
kidney disorder is denied.  

An evaluation in excess of 30 percent for service-connected 
generalized anxiety disorder manifested by psychosomatic 
complaints and depression is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


